Citation Nr: 1303024	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-40 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for macular scar, right eye, with pterygium, bilateral eyes.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a February 2010 rating decision, the RO denied service connection for tinnitus, a bilateral knee disorder, a low back disorder, and a bilateral foot disorder. The Veteran submitted a Notice of Disagreement as to these claims in March 2010. Although a Statement of the Case was issued in November 2011, the Veteran has not submitted a Substantive Appeal. 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398 (1995)(Pursuant to 38 U.S.C. § 7105, a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA)).

Similarly, in February 2011, the RO denied service connection for diabetes mellitus; peripheral neuropathy of the left upper, right upper, left lower, and right lower extremities; hydrophenosis; and diabetic retinopathy. The Veteran has not submitted a Notice of Disagreement as to these denials; or to a February 2012 denial of service connection for PTSD, a sleep disorder and an anxiety disorder.  

The Veteran testified at a personal hearing in October 2012 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with his claims file.  


A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In October 2012, prior to the promulgation of a decision on the issue of entitlement to an initial evaluation in excess of 20 percent for macular scar, right eye, with pterygium, bilateral eyes, the Veteran withdrew his appeal at the hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for an initial evaluation in excess of 20 percent for macular scar, right eye, with pterygium, bilateral eyes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  



At his October 2012 hearing before the Board, the Veteran withdrew his appeal as to entitlement to an initial evaluation in excess of 20 percent for macular scar, right eye, with pterygium, bilateral eyes.  See the October 2012 personal statement.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993). 

There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of entitlement to an initial evaluation in excess of 20 percent for macular scar, right eye, with pterygium, bilateral eyes, is dismissed.  


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

At the October 2012 Board hearing, the Veteran testified that while in service, he was an air space ground equipment repairman.  He explained that he was responsible for all maintenance of all equipment that was used to maintain B-52 bombers and KC-315 tankers that were stationed on base.  He admitted to being on the flight line, making sure levels of electricity and hydraulics were maintained at a proper level.  After discharge from service, the Veteran repaired pool tables for approximately ten years and was a tool distributor for a local company.  He denied any noise exposure while performing his two post-service jobs.  The Veteran contends that his in-service acoustic exposure caused his current bilateral hearing loss.  

The record confirms that the Veteran's military occupational specialty (MOS) was an aerospace ground equipment repairman.  Service treatment records fail to show complaints, treatment, or diagnosis of bilateral hearing loss.  Upon entry into service, the Veteran underwent audiometric testing in September 1970.  Audiometric testing revealed puretone thresholds converted from ASA units to ISO units at 30(15), 15(5), 15(5), and 20(15) for the right ear and 25(10), 15(5), 15(5), and 30(25) decibels for the left ear at 500, 1000, 2000, and 4000 Hertz respectively.  The Board notes that since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The numbers in parentheses represent conversion of ASA units to ISO units.  Upon discharge from service, audiometric testing revealed puretone thresholds at 15, 5, 5, 5, and 15 decibels in the right ear and 20, 15, 5, 5, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  See the November 1974 report of medical examination at separation.  

In July 2010, the Veteran underwent a VA examination for tinnitus; however, puretone thresholds were taken, and the VA examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.  



The issue for resolution in this matter is therefore whether (1) the Veteran has bilateral hearing loss as defined for VA purposes as in 38 C.F.R. § 3.385, and if so; (2) whether that bilateral hearing loss was caused by any incident of active military service, namely acoustic trauma while working on the flight line.  

Although the Veteran has been afforded a VA examination to substantiate his now-denied claim of service connection for tinnitus, the examiner was not asked the specific inquiry as to whether the Veteran had hearing loss that was related to service. Moreover, although the examiner assessed the Veteran's hearing shift between his service acceptance and discharge as clinically insignificant, the Veteran has specifically challenged this assessment. 

Given both of these factors, the Board will direct that the claims folder be returned to the audiologist who conducted the July 2010 test, and request a clarifying addendum. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure completeness of the record, the RO should attempt to obtain any outstanding VA and private medical records, if such records exist.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  




2.  Return the claims folder to the examiner who conducted the July 2010 audiology test. If that examiner is not available, refer the file to a similarly qualified medical care professional. Request that the file be reviewed and the examiner respond to the following inquiries: whether the Veteran has bilateral hearing loss that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

IN PARTICULAR, THE EXAMINER MUST EXPLAIN THE BASIS OF THE JULY 2010 EXAMINATION REPORT NOTING THAT THE SERVICE ENTRANCE AND SERVICE EXIT AUDIOLOGICAL SHIFTS ARE NOT CLINICALLY SIGNIFICANT. 

IF DEEMED APPROPRIATE BY THE EXAMINER OR THE RO, THE VETERAN MUST BE AFFORDED ANY CLARIFYING VA MEDICAL OR OTHER EXAMINATIONS. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


